Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the Request for Continued Examination filed on 05/02/2022.
Claims 1-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12, & 14-22  are rejected under 35 U.S.C. 103 as being unpatentable over Edgar (US 2015/0317337 A1) in view of Cornelis (US 2015/0127370 A1) in view of Alstad (US 2016/0342750 A1) further in view of de Traversay (US 2015/0039333 A1).
Claim 1:
Edgar discloses a non-transitory computer readable medium including executable instructions, the instructions being executable by a processor to perform a method (Disclosed in P0006.), the method comprising:
receiving a set of multidimensional adjudicated claims data, the multidimensional adjudicated claims data including information regarding claim denials for health services, a subset of the multidimensional adjudicated claims data including known claim denials that are known to be improperly denied as well as other claims (In [P0079] claim transactions such as confirming a correct payer through eligibility checking; coding services with appropriate procedure codes, modifiers codes and diagnosis codes, along with correct identifiers for the patient, and providers and facilities involved and creating an ANSI X12N claim transaction that includes all information in correct format; and submitting a claim transaction to a correct payer and within timely filing limits construe processes used to rectify an improperly denied adjudicated claim. Also see comparisons between a prediction and observed data (P0090) and exemplary subset of benchmarks with most active denial scenario codes and most dollars at stake can be reviewed to identify root cause(s) of associated problem(s) [P0092-P0093]. See [P0093-P0094] discriminating variables 510 identifying potential root causes of a claim denial can include application, billing area, denial category, along with denial count, opportunity cost, percentage of denied charges, rework cost serve as a subset of the multidimensional adjudicated claims data to include known claim denials that were improperly denied, mentioned in P0114.), the subset of the multidimensional adjudicated claims being previously improperly denied for a variety of reasons (Taught in P0101 as denial scenarios by denial category or type descriptor including coding, eligibility, miscellaneous, non-covered, prior authorization, family filing, etc.);

receiving at least one metric function and at least one lens function selection (Metric button serve as metric function and discriminators or discriminating variables (Item 510) serve as lens function selection mentioned in P0093-P0094.); 

performing the metric and lens functions on a set of dimensions of the set of multidimensional adjudicated claims data to map claims, including the claims known to be improperly denied as well as other claims, from the multidimensional adjudicated claims data, including the indications, (Taught in P0029, P0082 as statistical algorithms performing hierarchical clustering, linear discriminant analysis and self-organizing maps to identify patterns, where discovered denial patterns (P0084) include [P0089] data exchange and processing to map patient services with claims, payer information, denials, and associated causes and recommendation.);

generating a denials application user interface depicting a card for each of at least a subset of the identified groups in the graph that includes the known improperly denied claims that are the members, each card indicating a set of primary statistics based on at least one dimension of each of the claims group, for each card, the denials application user interface further depicting the differentiating drivers based on the dimensions of the claims of that group (In [P0093-P0094] discriminating variables 510 identifying potential root causes of a claim denial can include application, billing area, denial category, along with denial count, opportunity cost, percentage of denied charges, rework cost serve as a subset of the multidimensional adjudicated claims data to include known claim denials that were improperly denied, mentioned in P0114. Disclosed in Fig. 14, P0101- P0104, with an interface, ranked predictive score as a depicted card among claim denial data for scenarios of monetary savings and the discriminating variables and denial category serves as differentiating drivers.).


Although Edgar teaches the details of why a respective claim was previously improperly denied among the subset of multidimensional adjudicated claims data as mentioned above, Edgar does not explicitly teach when the subset of the multidimensional adjudicated claims data including indications of why a respective claim was previously improperly denied and what was it that led to the denial of claims.
Cornelis teaches the subset of the multidimensional adjudicated claims data including indications of why a respective claim was previously improperly denied and what was it that led to the denial of claims (The identified code errors such as claim data that is incorrect, incomplete, improperly formatted, duplicated, or reflecting zero-sum paid (P0019, P0071). See Fig. 7, claim billing code, conflict description mentioned in P0065-P0068.).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the adjudicated claims data to include indications of why a respective claim was previously improperly denied to use the system of Edgar to allow for a proper and more efficient way to know how to fix a denied medical claim, as taught by Cornelis. That is, Edgar already teaches the subset of multidimensional adjudicated claims data. The only difference is that Edgar is very broad and does not restrict the scope to only interactions that the subset of the multidimensional adjudicated claims data including indications of why a respective claim was previously improperly denied. Cornelis, then, teaches that it is known in the art of medical billing code errors to have situations where it would be known why the respective claim was previously improperly denied to detect fraud, waste or under billing opportunities. As such, by incorporating this feature into the method and system of Edgar, a method is formed where little time is wasted during the adjudication of medical claims. This would allow for a proper and more efficient way to know how to fix a denied medical claim.
Alstad further teaches when the metric performing maps claims data to a reference space and in the nodes of that group along with:
generating cover of overlapping sets of the reference space based on a resolution;
clustering the mapped claims in the reference space using the cover to identify nodes in a graph (See P0061-P0065, where the generated simplicial complex output with clustered nodes construe clustering the mapped claims in the reference space, for claim denial exemplary in P0045, P0054, P0172.);
, each node including one or more claims from the multidimensional adjudicated claims data as members, each node being connected to another node if they share at least one common claim as members (Predicting claim denials and scoring established in P003, lines 10-14, P0006, P0029, line 13-16 are analogous to mapping adjudicated claims data shown in Fig. 4 having Pipeline Procedure: 1. Take claims in real time, 2. Map it into a sub-group, 3. Predict it’s classification according to trainer classifiers: a. Denied, b. Overpayment, c. Underpayment, 4. Collect 837 and 277 pairings for batch model updating and re-training.);
generating a graph of the nodes and edges (See clustering shared nodal claim data by an edge in P0061-P0065, P0122-P0123.);
identifying groups of nodes in the graph based on known improperly denied claims that are members of the nodes;
for each group, identifying differentiating drivers based on dimensions of the claims in the nodes of that group, the differentiating drivers being particular to that group relative to other groups in the graph.
for each group, identifying differentiating drivers being based on dimensions of the claims in the nodes of that group, the differentiating drivers being particular to that group relative to other groups in the graph (In P0055-P0057, the compressed representation (a simplicial complex), mapped data from claims database serves as visualized reference space shown in Fig. 7. Image space f has sets overlapping in P0074-P0076. In [0102] the method has generated an open cover of the parameter space that is a collection of overlapping open sets denoted C. Next, the method may use an arbitrary clustering algorithm, cluster, as a statistical replacement. In P0116-P0124, 0-dimensional, 1-dimensional and 2-dimensional simplifies generate nodes and edges graphed as Fig. 7. In [P0160-P0161] the method may, for each node neighborhood, train a set of classifiers on all the claims vectors in the feature matrix associated to that neighborhood (308) and then select a best classifier (310) to determine the status (denial, overpayment or underpayment) of a particular claim. In the processes described above, the method has compressed the original claims database into an abstract graph where each node in the graph represents a group of claims in the original database and there is an edge between two nodes if the claim groups overlap, where besides classifiers node groups and subgroups differentiated are taught as identifying differentiating drivers in P0127-P0129, P0135.).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate modifications to the method, software and system of Edgar and Cornelis to have within a reference space, cover overlapping found structure within clusters and study how clusters change over a period of time or resolution, identify nodes on a graph and identify differentiating drivers based on dimensions of the claims in the nodes for each group, as taught by Alstad, to have standard statistical probability tools while analyzing the likelihood of claim denial. As such, by incorporating this feature into the method and system of Edgar, a method is formed where errors could be detected within a medical organization or within a smaller group of providers. This would allow for a proper and more efficient way to know which of the providers needs support or training.
Although Edgar teaches the claims known to be improperly denied as mentioned above, Edgar, Cornelis and Alstad do not explicitly teach other types of claims having circumstantial drivers that lead to denied claims or:
as well as other claims, including, as well as other claims,
that led to the denial of claims associated with a plurality of the claims within nodes of that group, the identification of differentiating drivers being the basis that led to the denial of claims (Claim scoring (P0019-P0020) has differentiating factors aiming to detect weaknesses that can lead to inaccurate coding, inappropriate coding, and fraud such as those in [P0033-P0037], where higher scores are flagged, indicating falsification, inappropriately switching procedure codes, comparing needed procedure codes verses actual codes used, code swapping as seen in Fig. 5-Fig. 6, P0099-P0105, P0115, P0123. Also, see further analysis such as validity of a primary diagnosis (P0114), considering discrepancy by a subject matter expert (P0117) and pattern detectors of a claim rating or risk (fraud detection) score [P0126-P0127].).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate modifications to the method, software and system of Edgar, Cornelis and Alstad to identify what lead to the denial of claims, as taught by De Traversay, to improve health care quality and effectiveness.
Claim 3:
Alstad further teaches wherein the multidimensional adjudicated claims data including at least one claim for medical services already rendered (In P0045, indicating claim approved or paid render claim for medical services already rendered.).
Claims 4 & 15:
Edgar further discloses:
wherein the set of dimensions of the set of multidimensional adjudicated claims data is filtered to a reduced set of dimensions prior to performing the metric and lens functions on the set of dimensions (In P0109-P0110, the user’s filter configuration deem prior flag worthy to sending a notification pertinent to identification of root causes and recommendations associated with claim denials. Also, see P0097 filtering down to areas that a user wishes to better understand and P0145.).

Claims 5 & 16:
Alstad further teaches:
wherein identifying the groups of nodes in the graph based on the known improper claims that are the members of the nodes includes identifying nodes containing claims with similar dimensions and similar claim denials (See Fig. 3 algorithm where the steps having neighborhood of nodes and train classifiers as groups to determine claim denial score in P0118-P0123 group nodes and claims classifies according to dimensions P0052-P0055 and contain information about each claim, such as a patient age, one or more billed procedure codes (CPTs), provider information, total amount of the claim and a procedure count. Each row of the feature matrix contains the information for a particular claim made by a particular patient.).

Claims 6 & 17:
Alstad further teaches:
the multidimensional adjudicated claims data including at least one dimension regarding reasons for claim denial (Taught in P00117-P0122, as 1-dimensional and 2-dimensional simplicial while classifying reasons for claim denial (P0053-P0055).).

Claims 7 & 18:
Alstad further teaches:
the method further comprising ranking the groups of the nodes in the graph based on cost of claim denials relative to the other groups of the nodes in the graph (Taught as scoring and mapping graph in Fig. 3, Fig. 7, P0122-P0124.).

Claims 8 & 19:
Edgar further discloses:
wherein the denials application user interface is configured to display on each depicted card the cost of claim denials (Disclosed in Fig. 14, P0101- P0104, with an interface, ranked predictive score as a depicted card among claim denial data for scenarios of monetary savings.).

Claims 9 & 20:
Edgar further discloses:
wherein the denials application user interface is configured to order the cost based on the cost of claim denials (Disclosed in [P0101- P0104] The example of FIG. 14 shows a list of recent encounters ranked by dollar value displayed via a denials scenario interface 1400, where ranked construes order.).

Claims 10 & 21:
Alstad further teaches:
wherein the method further comprises receiving a new adjudicated claim, comparing dimensions of the new adjudicated claim to the groups and predicting a likelihood that the new adjudicated claim is improperly denied (In [P0003-P0004] Thus being able to accurately predict whether a claim will be denied before it is submitted to the payer as well as predicting if the claim was accurately paid after adjudication has the potential greatly improve provider's revenue cycle management, where submitted claims before construe new adjudication claims, further according to dimensions (P0052, P0055).).

Claim 11:
Alstad further teaches:
wherein comparing the dimensions of the new adjudicated claim to the groups includes comparing the dimensions of the new adjudicated claim to the differentiating drivers of each group (See Fig. 3 algorithm where the steps having neighborhood of nodes and train classifiers as groups to determine claim denial score in P0118-P0123 group nodes and claims classifies according to dimensions P0052-P0055 and contain information about each claim, such as a patient age, one or more billed procedure codes (CPTs), provider information, total amount of the claim and a procedure count. Each row of the feature matrix contains the information for a particular claim made by a particular patient.).

Claim 12:
Edgar discloses a system (Disclosed in P0006.) comprising:
at least one processor; and
memory containing instructions to configure the at least one processor (See processor (Item 130) and memory (Item 140) in Fig. 1 and P0006.) to:

receive a set of multidimensional adjudicated claims data, the multidimensional adjudicated claims data including information regarding claim denials for health services, a subset of the multidimensional adjudicated claims data including known claim denials that are known to be improperly denied (In [P0079] claim transactions such as confirming a correct payer through eligibility checking; coding services with appropriate procedure codes, modifiers codes and diagnosis codes, along with correct identifiers for the patient, and providers and facilities involved and creating an ANSI X12N claim transaction that includes all information in correct format; and submitting a claim transaction to a correct payer and within timely filing limits construe processes used to rectify an improperly denied adjudicated claim. Also see comparisons between a prediction and observed data (P0090) and exemplary subset of benchmarks with most active denial scenario codes and most dollars at stake can be reviewed to identify root cause(s) of associated problem(s) [P0092-P0093]. See in [P0093-P0094] discriminating variables 510 identifying potential root causes of a claim denial can include application, billing area, denial category, along with denial count, opportunity cost, percentage of denied charges, rework cost serve as a subset of the multidimensional adjudicated claims data to include known claim denials that were improperly denied, mentioned in P0114.), the subset of the multidimensional adjudicated claims being previously improperly denied for a variety of reasons (Taught in P0101 as denial scenarios by denial category or type descriptor including coding, eligibility, miscellaneous, non-covered, prior authorization, family filing, etc.);
receive at least one metric function and at least one lens function selection (Metric button serve as metric function and discriminators or discriminating variables (Item 510) serve as lens function selection mentioned in P0093-P0094.); 

perform the metric and lens functions on a set of dimensions of the set of multidimensional adjudicated claims data to map claims, including the claims known to be improperly denied as well as other claims, from the multidimensional adjudicated claims data, including the indications, to a reference space (Taught in P0029, P0082 as statistical algorithms performing hierarchical clustering, linear discriminant analysis and self-organizing maps to identify patterns, where discovered denial patterns (P0084) include [P0089] data exchange and processing to map patient services with claims, payer information, denials, and associated causes and recommendation.);

generate a denials application user interface depicting a card for each of at least a subset of the identified groups in the graph that includes the known improperly denied claims that are the members of the nodes, each card indicating a set of primary statistics based on at least one dimension of each of the claims in the nodes of that group, for each card, the denials application user interface further depicting the differentiating drivers based on the dimensions of the claims in the nodes of that group (In [P0093-P0094] discriminating variables 510 identifying potential root causes of a claim denial can include application, billing area, denial category, along with denial count, opportunity cost, percentage of denied charges, rework cost serve as a subset of the multidimensional adjudicated claims data to include known claim denials that were improperly denied, mentioned in P0114. Disclosed in Fig. 14, P0101- P0104, with an interface, ranked predictive score as a depicted card among claim denial data for scenarios of monetary savings and the discriminating variables and denial category serves as differentiating drivers.).

Although Edgar teaches the details of why a respective claim was previously improperly denied among the subset of multidimensional adjudicated claims data as mentioned above, Edgar does not explicitly teach when the subset of the multidimensional adjudicated claims data including indications of why a respective claim was previously improperly denied and what was it that led to the denial of claims.
Cornelis teaches the subset of the multidimensional adjudicated claims data including indications of why a respective claim was previously improperly denied and what was it that led to the denial of claims (The identified code errors such as claim data that is incorrect, incomplete, improperly formatted, duplicated, or reflecting zero-sum paid (P0019, P0071). See Fig. 7, claim billing code, conflict description mentioned in P0065-P0068.).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the adjudicated claims data to include indications of why a respective claim was previously improperly denied to use the system of Edgar to allow for a proper and more efficient way to know how to fix a denied medical claim, as taught by Cornelis. That is, Edgar already teaches the subset of multidimensional adjudicated claims data. The only difference is that Edgar is very broad and does not restrict the scope to only interactions that the subset of the multidimensional adjudicated claims data including indications of why a respective claim was previously improperly denied. Cornelis, then, teaches that it is known in the art of medical billing code errors to have situations where it would be known why the respective claim was previously improperly denied to detect fraud, waste or under billing opportunities. As such, by incorporating this feature into the method and system of Edgar, a method is formed where little time is wasted during the adjudication of medical claims. This would allow for a proper and more efficient way to know how to fix a denied medical claim.
Alstad further teaches when the metric performing maps claims data

Alstad further teaches when the metric performing maps claims data to a reference space and in the nodes of that group along with:
generate cover of overlapping sets of the reference space based on a resolution;
cluster the mapped claims in the reference space using the cover to identify nodes in a graph (See P0061-P0065, where the generated simplicial complex output with clustered nodes construe clustering the mapped claims in the reference space, for claim denial exemplary in P0045, P0054, P0172.), each node including one or more claims from the multidimensional adjudicated claims data as members, each node being connected to another node if they share at least one common claim as members (Predicting claim denials and scoring established in P003, lines 10-14, P0006, P0029, line 13-16 are analogous to mapping adjudicated claims data shown in Fig. 4 having Pipeline Procedure: 1. Take claims in real time, 2. Map it into a sub-group, 3. Predict it’s classification according to trainer classifiers: a. Denied, b. Overpayment, c. Underpayment, 4. Collect 837 and 277 pairings for batch model updating and re-training.);
generate a graph of the nodes and edges (See clustering shared nodal claim data by an edge in P0061-P0065, P0122-P0123.);
identify groups of nodes in the graph based on known improperly denied claims that are members of the nodes;
for each group, identify differentiating drivers based on dimensions of the claims in the nodes of that group, the differentiating drivers being particular to that group relative to other groups in the graph (In P0055-P0057, the compressed representation (a simplicial complex), mapped data from claims database serves as visualized reference space shown in Fig. 7. Image space f has sets overlapping in P0074-P0076. In [0102] the method has generated an open cover of the parameter space that is a collection of overlapping open sets denoted C. Next, the method may use an arbitrary clustering algorithm, clust, as a statistical replacement. In P0116-P0124, 0-dimensional, 1-dimensional and 2-dimensional simplifies generate nodes and edges graphed as Fig. 7. In [P0160-P0161] the method may, for each node neighborhood, train a set of classifiers on all the claims vectors in the feature matrix associated to that neighborhood (308) and then select a best classifier (310) to determine the status (denial, overpayment or underpayment) of a particular claim. In the processes described above, the method has compressed the original claims database into an abstract graph where each node in the graph represents a group of claims in the original database and there is an edge between two nodes if the claim groups overlap, where classifiers node groups and subgroups differentiated are taught as identifying differentiating drivers in P0127-P0129, P0135.).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate modifications to the method, software and system of Edgar and Cornelis to have within a reference space, cover overlapping found structure within clusters and study how clusters change over a period of time or resolution, identify nodes on a graph and identify differentiating drivers based on dimensions of the claims in the nodes for each group, as taught by Alstad, to have standard statistical probability tools while analyzing the likelihood of claim denial. As such, by incorporating this feature into the method and system of Edgar, a method is formed where errors could be detected within a medical organization or within a smaller group of providers. This would allow for a proper and more efficient way to know which of the providers needs support or training.
Although Edgar teaches the claims known to be improperly denied as mentioned above, Edgar, Cornelis and Alstad do not explicitly teach other types of claims having circumstantial drivers that lead to denied claims or:
as well as other claims, including, as well as other claims,
that led to the denial of claims associated with a plurality of the claims within nodes of that group, the identification of differentiating drivers being the basis that led to the denial of claims (Claim scoring (P0019-P0020) has differentiating factors aiming to detect weaknesses that can lead to inaccurate coding, inappropriate coding, and fraud such as those in [P0033-P0037], where higher scores are flagged, indicating falsification, inappropriately switching procedure codes, comparing needed procedure codes verses actual codes used, code swapping as seen in Fig. 5-Fig. 6, P0099-P0105, P0115, P0123. Also, see further analysis such as validity of a primary diagnosis (P0114), considering discrepancy by a subject matter expert (P0117) and pattern detectors of a claim rating or risk (fraud detection) score [P0126-P0127].).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate modifications to the method, software and system of Edgar, Cornelis and Alstad to identify what lead to the denial of claims, as taught by De Traversay, to improve health care quality and effectiveness.
Claim 14:
Alstad further teaches wherein the multidimensional adjudicated claims data including at least one claim for medical services already rendered (In P0045, indicating claim approved or paid render claim for medical services already rendered.).
Claim 22:
Alstad further teaches:
wherein the instructions further configured the at least one processor to compare the dimensions of the new adjudicated claim to the groups includes configuring the at least one processor to compare the dimensions of the new adjudicated claim to the differentiating drivers of each group (See Fig. 3 algorithm where the steps having neighborhood of nodes and train classifiers as groups to determine claim denial score in P0118-P0123 group nodes and claims classifies according to dimensions P0052-P0055 and contain information about each claim, such as a patient age, one or more billed procedure codes (CPTs), provider information, total amount of the claim and a procedure count. Each row of the feature matrix contains the information for a particular claim made by a particular patient.).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edgar (US 2015/0317337 A1) in view of Cornelis (US 2015/0127370 A1) in view of Alstad (US 2016/0342750 A1) in view of de Traversay (US 2015/0039333 A1) further in view of Kirch (US 8,612,255 B1).
Claim 2:
Although Edgar, Cornelis, Alstad and de Traversay teach discloses the non-transitory computer readable medium of claim 1, wherein the multidimensional adjudicated claims data as mentioned above, Edgar, Alstad and de Traversay do not explicitly teach including at least one claim for precertification for medical services (In column 2, lines 44-48, column 5, lines 33-43, that it was known in the art of denied healthcare claim analysis at the time of the invention to have claim for precertification for medical services to have standard guidelines when healthcare services are not medically necessary, in excess.).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the method, software and system of Edgar, Alstad and de Traversay to have claim for precertification for medical services, as taught by Kirsh, to have standard guidelines when healthcare services are not medically necessary, in excess.
Claim 13:
Although Edgar, Alstad and de Traversay teach discloses wherein the multidimensional adjudicated claims data as mentioned above, Edgar, Alstad and de Traversay do not explicitly teach including at least one claim for precertification for medical services.
Kirsh teaches in column 2, lines 44-48, column 5, lines 33-43, that it was known in the art of denied healthcare claim analysis at the time of the invention to have claim for precertification for medical services to have standard guidelines when healthcare services are not medically necessary, in excess.
Therefore, it would have been obvious to one of ordinary skill in the art of denied healthcare claim analysis at the time of the invention to modify the method, software and system of Edgar, Alstad and de Traversay to have claim for precertification for medical services, as taught by Kirsh, to have standard guidelines when healthcare services are not medically necessary, in excess.

Response to Arguments
Applicant argues on the basis that the Alstad reference does not teach “map claims … to a reference space”, “generating cover of overlapping sets of the reference space based on a resolution” and “identifying groups of nodes in the graph based on known improperly denied claims that are members of the nodes”. With the reference space as a visualization displaying a network of nodes, see Alstad’s Fig. 7, simplicial complex as a cluster of nodes mentioned in P0061-P0065, P0160-P0161. Also, see exemplary mapped claim data pertain to denied claims in P0172. 
Applicant argues on the basis that the Alstad reference does not teach “each node including one or more claims from the multidimensional adjudicated claims data as members, each node being connected to another node if they share at least one common claim as members”. See Alstad’s P0003, lines 10-14, P0006, P0029, line 13-16, where predicting claim denials and scoring are analogous to mapping adjudicated claims data shown in Fig. 4 having Pipeline Procedure: 1. Take claims in real time, 2. Map it into a sub-group, 3. Predict it’s classification according to trainer classifiers: a. Denied, b. Overpayment, c. Underpayment, 4. Collect 837 and 277 pairings for batch model updating and re-training.
Applicant argues on the basis that the Alstad reference does not teach “generating a graph of the nodes and edges”. Rather, see Alstad’s simplicial complex output in [P0061-P0065, P0122-P0123] each cluster as a node in the simplicial complex output and join any 2 nodes by an edge if a claim is a member of both clusters, where clustering shared nodal claim data among an edge.
Applicant argues on the basis that the Alstad reference does not teach “for each group, identifying differentiating drivers based on dimensions of the claims in the nodes of that group, the differentiating drivers being particular to that group relative to other groups in the graph”. With differentiating drivers being particular to a group relative to other groups in the graph, see Alstad’s P0127-P0129, P0135, where each cluster as a node in the simplicial complex output and join any 2 nodes by an edge if a claim is a member of both clusters, where classifier node groups and subgroups differentiated are taught as identifying differentiating drivers.
Applicant argues on the basis that the Edgar reference does not teach “generate a denials application user interface depicting a card for each of at least a subset of the identified groups in the graph that includes the known improperly denied claims that are the members of the nodes, each card indicating a set of primary statistics based on at least one dimension of each of the claims in the nodes of that group, for each card, the denials application user interface further depicting the differentiating drivers that led to the denial of claims”. Rather, disclosed in Fig. 14, P0101- P0104, are an interface, ranked predictive score as a depicted card among claim denial data for scenarios of monetary savings and the discriminating variables and denial category serves as differentiating drivers. See teaching of Edgar’s P0093-P0094, where discriminating variables 510 identifying potential root causes of a claim denial can include application, billing area, denial category, along with denial count, opportunity cost, percentage of denied charges, rework cost. Also, see a subset of the multidimensional adjudicated claims data to include known claim denials that were improperly denied, mentioned in P0114.
Applicant argues on the basis that the Edgar reference does not teach “receiving a set of multidimensional adjudicated claims data, the multidimensional adjudicated claims data including information regarding claim denials for health services, a subset of the multidimensional adjudicated claims data including known claim denials that are known to be improperly denied as well as other claims the subset of the multidimensional adjudicated claims being previously improperly denied for a variety of reasons ”. Rather Edgar’s processes used to rectify an improperly denied adjudicated claim mentioned in P0079 construe processes used to rectify an improperly denied adjudicated claim. The comparisons between a prediction and observed data (P0090) and exemplary subset of benchmarks with most active denial scenario codes and most dollars at stake can be reviewed to identify root cause(s) of associated problem(s) is taught in [P0092-P0093]. Also, see P0093-P0094, P0114, where discriminating variables identifying potential root causes of a claim denial can include application, billing area, denial category, denial count, opportunity cost, percentage of denied charges, rework cost serve as a subset of the multidimensional adjudicated claims data includes known claim denials that were improperly denied. Also, see exemplary denial scenarios mentioned in P0101.
Applicant argues on the basis that the Cornelis reference does not teach “indications of why a respective claim was previously improperly denied”. Rather Cornelis’ code errors mentioned in P0019, P0071 and conflict description mentioned in P0065-P0068 serve as indications of why a medial claim would be denied such as incorrect codes, incompleteness, improperly formatted, duplicated, or reflecting zero-sum paid.
Applicant argues on the basis that the De Traversay reference does not teach “a set of multidimensional adjudicated claims "including known claim denials that are known to be improperly denied as well as other claims”. Rather, the Edgar reference is relied upon to teach claim denials that are known to be improperly denied in P0093-P0094, where root causes of claim denial include  application, billing area, denial category, along with denial count, opportunity cost, percentage of denied charges, rework cost serve as a subset of the multidimensional adjudicated claims data to include known claim denials that were improperly denied also mentioned in P0114.
Applicant argues on the basis that the Kirsch reference does not teach “performing at least one metric function and at least one lens function on the set of multidimensional adjudicated claims”. Rather, the Edgar reference is relied upon to teach performing a metric function by utilizing a metric button, where metric function, discriminators or discriminating variables (Item 510) serve as lens function selection mentioned in P0093-P0094.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        06/03/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686